Citation Nr: 0402500	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  03-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of exposure 
to asbestos.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active service in the U.S. Merchant Marine from 
October 1943 to August 1945.  He qualifies for VA benefits by 
virtual of ship going duty from October to December 1943, 
from January to March 1944, from November to December 1944, 
in June 1945, and from May to August 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that denied service connection for 
residuals of asbestos exposure.  


FINDINGS OF FACT

Appellant does not have a disability resulting from alleged 
exposure to asbestos during service.  Any current pulmonary 
pathology is not shown to be related to claimed or alleged 
asbestos exposure during qualifying service.


CONCLUSION OF LAW

Residuals of exposure to asbestos were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  In this case it was essentially 
held that the notice and assistance provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) should be 
provided to a claimant prior to any adjudication of the 
claim.  That was done in this case, and as otherwise 
described below, the VCAA notice is complete.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant claim for service connection for residuals of 
asbestos exposure was filed in September 2001, the Board 
applies the VCAA to this claim.

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  RO sent appellant a letter in April 2002 
notifying him what information RO had already requested from 
various agencies, and what information was still needed to 
substantiate a claim for service connection; that letter also 
informed appellant about the VA's duties to notify and assist 
under the VCAA.  RO followed up with another letter in April 
2002 that specifically asked appellant for documentation of 
asbestos exposure and his professed asbestos-related 
disability.  In May 2002, RO sent appellant a letter 
informing him that medical records had been requested from 
Roswell Park Cancer Institute.  RO sent appellant a letter in 
July 2002 advising appellant that his claim had been denied, 
and advising appellant of the procedures available to appeal 
the denial.  Finally, RO sent appellant a Statement of the 
Case (SOC) in November 2002 that detailed the reasons for 
denial of service connection and the evidence that had been 
consulted in making the determination.  The Board is aware of 
no other records or evidence that would be material toward 
this case.  The Board therefore finds that VA has no 
outstanding duty to inform appellant of any further 
information or evidence needed.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159 (c) (2003).  Here, VA obtained 
medical records from Roswell Park Cancer Institute as well as 
from the VA Medical Center; appellant did not provide the 
names of any other medical providers who might have relevant 
evidence.  Since appellant was a merchant seaman, rather than 
a member of the uniformed services, there are no service 
medical records to pursue.  RO specifically asked appellant 
to identify any medical providers who have treated him 
subsequent to his discharge, and appellant identified only 
Roswell Park Cancer Institute, from which agency RO duly 
requested and obtained records.  There is no indication that 
the U.S. Public Health Service has any medical records 
relating to appellant.   There is no indication that a 
further VA medical examination would produce relevant 
evidence; the VCAA does not require a VA medical examination 
unless the medical evidence of record is inadequate or 
insufficient for the appropriate legal action or there has 
been a material change in the disability.  Glover v. West, 
185 F.3d 1328, 1332 (Fed. Cir. 1999).  It is noted that there 
are some VA studies on file.  The Board accordingly finds 
that there is no outstanding duty on VA to further assist 
appellant to develop his claim for adjudication.   

Since VA's duties to notify and assist appellant have been 
fulfilled, the Board finds that adjudication of the appeal, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board will accordingly adjudicate the 
appeal, based upon the probative value of proffered evidence 
in the record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
  


II.  Factual Background

Appellant contends that he currently has pulmonary "asbestos 
spots" relating to exposure to asbestos while serving aboard 
several merchant ships during World War II.  Specifically, 
appellant contends that he was required to sleep and work 
around pipes appellant believes were insulated with asbestos; 
these pipes were cracked to expose the insulation and were 
simply sealed with duct tape.  Appellant asserts in his VA 
Form 9 that he had normal physical examinations until 
recently, but appellant further contends that asbestos spots 
did not show up until 40 to 50 years after exposure.  He also 
asserts that the reference to smoking from the private 
provider is biased as they are an anti-smoking group.

Since appellant was a merchant seaman, rather than a member 
of the uniformed services, there is no service record or 
service medical record available for review.  Treatment could 
have been treated at Public Health Services facilities if 
needed.  It has not been alleged or reported that there was 
any such treatment rendered.

There is no pertinent medical evidence in the file prior to 
May 2001, fifty-six years after appellant's discharge from 
service.  In May 2001, Roswell Park Cancer Institute 
conducted asbestos screening of appellant at the request of 
his attending physician.  The Roswell Park technician noted 
that appellant has a history of smoking a pack of cigarettes 
per day for 55 years; the technician also noted that 
appellant "has worked at Westinghouse and a seaman in the 
Navy [sic] with asbestos but does not know what chemicals."  
The interpreting physician at Roswell Park found the 
following: Forced Vital Capacity (FVC) "normal"; Forced 
Expiratory Volume in One Second (FEV1) "normal"; FEV1/FVC 
ratio "mildly reduced"; Total Lung Capacity "normal"; 
Residual Volume "normal"; Diffusion Capacity "borderline 
normal."  The physician's impression was "signs of early 
obstructive lung disease probably related to smoking.  
Borderline diffusion capacity.  Early interstitial lung 
disease cannot be ruled out."

VA subsequently examined appellant in July 2001 to screen for 
asbestos related disease.  The VA examiner had access to the 
report from Roswell Park Cancer Institute.  The VA examiner 
noted that appellant reported "no breathing problems."  The 
VA examiner noted an impression of asbestos exposure due to 
the increased interstitial markings on the Roswell Park film.  
The VA radiologist found minimal chronic change in both 
lungs.  The VA radiologist also found no definite pleural 
calcification or calcified pleural plaque, these being 
indices of asbestos exposure.   The VA pulmonologist found 
spirometry and total lung capacity to be within "normal 
limits."      

Appellant has introduced into evidence a letter written to 
him by an attorney in March 2000.  The letter asserts that, 
based upon the attorney's research, appellant exhibits 
"dust-related pulmonary disease generally thought to be 
secondary to occupational exposure to asbestos" and invites 
appellant to retain the attorney for litigation against the 
manufacturers and distributors of asbestos products.  The 
letter refers to a radiological report by a physician trained 
in "detection of occupational dust diseases" but only the 
attorney's cover letter is in the file.  In that letter 
additional information was requested of the veteran 
concerning asbestos exposure.  There is no evidence of 
additional evidence of any litigation that may have been 
pursued.


III.  Analysis

In cases involving a claim of entitlement based on asbestos 
exposure in military service as the cause of the current 
disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993); 
Ashford v. Brown, 10 Vet. App. 120, 124-5 (1997).  In the 
case of asbestos claims, the VA administrative protocol is 
found in VBA Adjudication Procedure Manual M21-1, Part IV, 
para. 7.21 (October 3, 1997); see also VA O.G.C. Prec. Op. 
No. 04-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).  Here, there 
is no service record, since appellant was a merchant seaman.  
Some occupations are noted as having a high exposure rate to 
asbestos: mining, milling, work in shipyards, demolition of 
old buildings, carpentry and construction, manufacturing and 
servicing of friction products such as clutch facings and 
brake linings, manufacture and installation of roofing and 
flooring materials, asbestos cement and pipe products, 
military equipment, etc.  M-21-1, Part IV, 7.21(b)(1) 
(October 3, 1997).  However, in this case appellant was a 
merchant seaman, not a shipyard worker, and there is no 
presumption that a veteran was exposed to asbestos in service 
by having been on a ship.  Dymant v. West, 13 Vet. App. 141 
(1999), aff'd sub nom. Dymant v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002); VA O.G.C. Prec. Op. No. 04-00 (April 13, 
2000).  There is, accordingly, no actual or presumptive 
evidence in the file supporting in-service exposure to 
asbestos.  As will be noted in greater detail below, even 
assuming some onboard ship exposure, there is no basis for 
granting this claim.

Radiographic changes indicative of asbestos exposure include 
interstitial pulmonary fibrosis (asbestosis), pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum.  M-21-1, Part IV, 7.21(a)(1) (October 
3, 1977).  In this case, the initial Roswell Park Cancer 
Center radiographic interpretation showed increased 
interstitial markings, but no definite pleural calcification 
or calcified pleural plaque.  It was unclear whether findings 
were chronic or acute.  Significantly, the Roswell Park 
physician, after reviewing the film, did not diagnose 
asbestosis or residuals thereof.  Rather, it was noted that 
there was some indication of chronic obstructive pulmonary 
disease that might be related to smoking.  

A VA medical examiner subsequently recorded an impression 
that the appellant had asbestos exposure after reviewing the 
Roswell Park report.  Thus, further analysis is needed as to 
the claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

In order to prevail on the issue of service connection, there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).    

It has essentially been contended in this case that the 
appellant has some pulmonary  disability due to claimed 
asbestos exposure in service.  This claim is based, in part, 
on what were said to be increased lung markings on a private 
x-ray examination.  It was noted that it was unclear whether 
these were acute or chronic findings.  Initial pulmonary 
function testing revealed only some slight changes indicative 
of early chronic obstructive pulmonary disease probably 
related to smoking.  There was some indication of early 
interstitial lung disease, but further study was indicated.

The appellant was seen at the VA.  He gave a history which 
included the claimed asbestos exposure in service.  It was 
also recorded, apparently in error, that he had been a sailor 
in a reserve unit.  This was denied on all pertinent 
applications.  In any even "has asbestos exposure" was an 
initial recorded impression.  After further VA workup, it was 
noted that there was no definite pleural calcification or 
calcified pleural plaque.  If these were present, apparently 
they would indicate asbestos exposure residuals.  Pulmonary 
function testing was essentially normal.

Given these facts, there is no competent evidence of an 
medical residuals of the claimed asbestos exposure.  The 
interstitial abnormalities noted, to the extent present, 
apparently not shown to be due to any asbestos exposure 
without associated pleural changes, which are not present.  
Thus, there is no asbestos residual shown for which service 
connection could be granted.

Further, the recorded pulmonary function studies reveal 
essentially normal findings.  There is some indication of 
early chronic obstructive pulmonary disease.  There is no 
medical or other competent evidence on file that shows this 
pathology is due to asbestos exposure.  To the extent present 
at all, (again-testing has revealed no significant pulmonary 
impairment), this pathology has been associated with smoking.  
Thus, there is no basis for service connection.

Finally, it is noted that there is a letter from an attorney 
to the effect that there is some litigation ongoing about 
asbestos exposure.  Some chest x-ray reportedly had been sent 
to a specialist in detection of occupational dust diseases.  
There was, it was reported, a conclusion that the X-ray 
possibly indicated asbestos exposure.  This letter was dated 
in 2000.  Subsequent studies do not confirm such findings, as 
noted above, and there is no showing of further litigation or 
other pertinent findings.  As such, there remains no 
pertinent disability, due to asbestos exposure for which 
service connection is in order.

In summary, there are two competent medical opinions in the 
file.  The first is the record from Roswell Park Cancer 
Institute, in which the physician opined that appellant's 
current pulmonary condition is related to smoking rather than 
to asbestos; the Roswell Park report is accordingly evidence 
against service connection.  The second is the VA medical 
examination in July 2001, which includes the entry "impr: 
has asbestos exposure."  This specific entry appears in 
context to be based on appellant's verbal history rather than 
upon any supporting clinicals; medical opinion based on 
speculation, without supporting clinical evidence, does not 
provide the required degree of medical certainty and is of no 
probative value.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); Black v. Brown, 5 Vet App. 177, 180 (1995); Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993).  Furthermore, subsequent 
study failed to confirm any medical findings consistent with 
asbestos exposure.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence preponderates against the claim and the benefit-of-
the-doubt rule accordingly does not apply. 


ORDER

Service connection for residuals of asbestos exposure is 
denied.

	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



